DETAILED ACTION
Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1 recites the limitations of “a normalizing processor or comparing the total spend value”. This is unclear as it doesn’t make sense, and will be interpreted as “for comparing…”. Further Applicant’s specification is silent as to what any of the modules/generators or the normalizing processor is. For Examination purposes, these will be taken as code for performing the processes. The dependent claims inherit the deficiencies of the independent, and thus the dependents are similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an 
Claim 1 is directed to the limitations for receiving the block group demographic data and consumer block group spend data (Collecting Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity), for arranging the block group demographic data and block group consumer spend data into a plurality of segments with selected block group demographic and selected block group consumer product category spend categories in common (Processing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity), for generating correlations between selected block group demographic data and consumer spend data in each segment for each product category and thereby define a spend prediction model for each product category in each segment (Processing and Analyzing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); for receiving and applying the spend prediction model for a selected segment, the selected segment having block group demographics corresponding to the demographics of an individual household thereby associating the individual household with a segment for generating distinct spend estimate for each individual household in each selected product category according to the spend prediction model for the associated segment (Processing and Analyzing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); for combining the distinct spend estimate for a selected product category for each individual household of a selected segment to obtain a total spend value for the selected product category in the selected segment (Processing and Analyzing Information; a Mental Process and Organizing and Tracking Information, a Certain Method of Organizing Human Activity); and for comparing the total spend value for the selected product category with the model total spend for the corresponding product category from spend prediction model and modifying the distinct spend estimate of each individual household in the segment so that the total spend value is equal to the model total spend, the modified spend 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The consumer block group modeling generator comprising a demographic segmenting module and a model generator, projection module coupled to the model generator, prediction spend generator, a prediction spend generator, and a normalizing processor are recited at a high-level of generality (i.e., as a generic processor/module/generator performing a generic computer function of storing, retrieving, sending, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements being used to perform the abstract limitations stated above amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s specification in Fig. 1 shows: 

    PNG
    media_image1.png
    501
    504
    media_image1.png
    Greyscale
	
	Which is the only detail of the system and this shows that this is software utilizing generic computer components such as databases and generators/models which are code to be utilized in any desktop, laptop, smartphone, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the processing unit, nor the collecting, or transmissions steps as 
	Independent Claim 6 also contains the identified abstract ideas, with no additional elements to be considered under 2B or as part of a practical Application, and thus are not practically integrated as considered under prong 2A as part of a practical application, and not significantly more for the same reasons and rationale as above.  
	Claims 2-5 and 7-10 contain the identified abstract ideas, further narrowing them, with no additional elements as considered under prong 2A as part of a practical application or under 2B, and thus not significantly more for the same reasons and rationale as above. 
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.
Claims 1-5, drawn to a system defined merely by software, or terms synonymous with software or files, represents functional descriptive material (e.g. data structures or software) per se.  Such material is considered non-statutory when claimed without appropriate corresponding structure.  Here, in the broadest reasonable interpretation consistent with the specification, the applicant's system elements of “a consumer block group modeling generator”, “demographic segmenting module”, “model generator”, “projection module coupled to the model generator”, “a prediction spend generator”, and “a normalizing processor” encompasses functions that can be executed entirely as software per se. Programs do not recite a structure, and in the broadest reasonable interpretation can be software which is used for controlling hardware. For instance, no structure has been recited for any of these generators 
	Therefore the Claim and its dependents are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Desai (U.S. Publication No. 2010/00145773) in view of Newman (U.S. Publication No. 2011/0191140).

Regarding Claims 1 and 6, Desai teaches comprising: 

a demographic segmenting module for arranging the block group demographic data and block group consumer spend data into a plurality of segments with selected block group demographic and selected block group consumer product category spend categories in common ([0014] and [0082] the consumers are broken down/segregated into groups and segments of the groups which are category spend groups as above which are in common such as the demographic breakdown as in [0151]), and 
a model generator for generating correlations between selected block group demographic data and consumer spend data in each segment for each product category and thereby define a spend prediction model for each product category in each segment ([0158] the demographic data was used to identify the segments from the correlations between [0014] and [0082] the consumers are broken down/segregated into groups and segments of the groups which are category spend groups as above which are in common); 
b. A projection module coupled to the model generator (engine as above) for receiving and applying the spend prediction model for a selected segment, the selected segment having block group demographics corresponding to the demographics of an individual household thereby associating the individual household with a segment for generating distinct spend estimate for each individual household in each selected product category according to the spend prediction model for the associated segment ([0144] multiple types of machine learning and modeling are used to model which is based on those characteristics (a function of) as above such as the demographic information and the block group information which is received above); 

d. A normalizing processor (An engine as above ) for comparing the total spend value for the selected product category with the model total spend for the corresponding product category from spend prediction model and modifying the distinct spend estimate of each individual household in the segment so that the total spend value is equal to the model total spend ([0144] machine learning and other algorithms are used throughout the system and this is done for adjusting and generating the spend information as in [0240-241]), the modified spend estimate for each household being used to target/select marketing to individual households with pre-selected modified spend estimates ([0163] directed market to target promotions can be sent which cater to the segment which is normalized as above can be sent).
Although Desai teaches normalizing of measured data as in [0137], generated spend values for segments which are measured, and projected spend as above, and setting a product sales equal to zero when there is no spend value as in [0105], it does not state equal to the actual spend amount.
Newman teaches [0165] equaling actual spend amounts in the mathematical modeling as well as correlations being utilized as in [0082] and
Adjusting spending by household as in [0171] and marketing for a household and specific customers as in [0196] where households are sent specific marketing as in [0192].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the normalization of data of Desai with the normalization of data of Newman as they are 
Examiner notes that Newman also teaches modeling a segment as in [0186] for households.
Regarding Claims 2 and 7, Desai teaches further comprising a feedback link coupling the normalizing processor to the model generator for enable the use of the total spend value in place of the block group spend value for each spend category to modify the spend prediction model for each spend category in each segment ([0086] and [0203] feedback is utilized to modify the model for each category as described in Claim 1 above).
Regarding Claims 3 and 8, Although Desai teaches modules for receiving and categorizing discrete block demographic data which are select as in Claim 1 above, it does not explicitly teach binning of this demographic data.
Newman teaches binning of segments as in [0174].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the categorization of data of Desai with the binning of data of Newman as they are both analogous art which teaches solutions to household spend modeling, it is old and well-known to bin data, and the combination would lead to an improved system which would allow for more accurate decisions to be made through accurate predictions using the information as taught by Newman in [0042].
Regarding Claims 4 and 9, Desai teaches wherein each segment has as a common geographic region (As in [0136] where there is a region for each segment) and a common population density ([0240] common Latino population or specific racial makeup/density).
Regarding Claims 5 and 10, Desai teaches wherein the model generator generates the spend prediction model using at least one artificial intelligence algorithm ([0144] multiple types of machine learning and modeling are used to model).

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20100145773 A1
Desai; Paritosh et al.
System and Method for Generating Product Decisions
US 20110191140 A1
NEWMAN; Alan B. et al.
SYSTEM AND METHOD FOR ANALYZING MARKETING EFFORTS
US 20150347910 A1
Fadell; Anthony M. et al.
DEVICES, METHODS, AND ASSOCIATED INFORMATION PROCESSING FOR SECURITY IN A SMART-SENSORED HOME
US 20140266669 A1
Fadell; Anthony M. et al.
DEVICES, METHODS, AND ASSOCIATED INFORMATION PROCESSING FOR SECURITY IN A SMART-SENSORED HOME
US 20160086222 A1
Kurapati; Kaushal
METHOD AND SYSTEM TO REMIND USERS OF TARGETED OFFERS IN SIMILAR CATEGORIES
US 20150348083 A1
Brill; Eli B. et al.
SYSTEM, METHODS AND PROCESSES TO IDENTIFY CROSS-BORDER TRANSACTIONS AND REWARD RELEVANT CARDHOLDERS WITH OFFERS
US 20150220999 A1
Thornton; John Michael et al.
METHOD AND SYSTEM TO DYNAMICALLY ADJUST OFFER SPEND THRESHOLDS AND PERSONALIZE OFFER CRITERIA SPECIFIC TO INDIVIDUAL USERS
US 20150220951 A1
Kurapati; Kaushal et al.
METHOD AND SYSTEM FOR INFERRING AN INDIVIDUAL CARDHOLDER'S DEMOGRAPHIC DATA FROM SHOPPING BEHAVIOR AND EXTERNAL SURVEY DATA USING A BAYESIAN NETWORK
US 20150170175 A1
Zhang; Fan et al.
METHOD AND SYSTEM FOR IDENTIFYING A COHORT OF USERS BASED ON PAST SHOPPING BEHAVIOR AND OTHER CRITERIA
US 20140172560 A1
Satyavolu; Ramakrishna Venkata et al.
SYSTEM AND METHOD OF PROFITABILITY ANALYTICS
US 20130325681 A1
Somashekar; Manjunath Sulibele et al.
SYSTEM AND METHOD OF CLASSIFYING FINANCIAL TRANSACTIONS BY USAGE PATTERNS OF A USER

McCauley; Sean et al.
System and Method for Analyzing Customer Segments
US 10204349 B2
McCauley; Sean et al.
Analyzing customer segments
US 20150039388 A1
Rajaraman; Arun
SYSTEM AND METHOD FOR DETERMINING CONSUMER PROFILES FOR TARGETED MARKETPLACE ACTIVITIES
US 20050055275 A1
Newman, Alan B. et al.
System and method for analyzing marketing efforts
US 20130060716 A1
Haggerty; Kathleen et al.
USING COMMERCIAL SHARE OF WALLET TO RATE INVESTMENTS
US 20120185297 A1
Chatterji; Siddhartha et al.
Using Commercial Share of Wallet to Rate Business Prospects
US 20110282779 A1
Megdal; Myles G. et al.
METHOD AND APPARATUS FOR CONSUMER INTERACTION BASED ON SPEND CAPACITY
US 20070244732 A1
Chatterji; Siddhartha et al.
Using commercial share of wallet to manage vendors


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        1/15/2021